IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 46381

STATE OF IDAHO,                                 )
                                                )   Filed: June 19, 2019
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
CALLI V. LOISELLE,                              )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Stephen S. Dunn, District Judge.

       Order denying Idaho Criminal Rule 35 motion, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Erik Lehtinen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; HUSKEY, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Calli Loiselle pled guilty to felony injury to a child. I.C. § 18-1501(1). The district court
sentenced Loiselle to a unified term of eight years, with four years determinate.          Loiselle
appealed claiming the district court abused its discretion by imposing an excessive sentence. In
an unpublished opinion, this Court affirmed Loiselle’s sentence.        State v. Loiselle, Docket
No. 45503 (Ct. App. June 22, 2018). Loiselle filed an Idaho Criminal Rule 35 motion and later
an amended I.C.R. 35 motion and second amended I.C.R. 35 motion, which the district court
denied. Loiselle appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
1
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting an I.C.R. 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Assuming, without
deciding the district court had jurisdiction to rule on the merits of Loiselle’s I.C.R. 35 motion,
the claim fails on its merits.    Upon review of the record, including any new information
submitted with Loiselle’s I.C.R. 35 motion, we conclude no abuse of discretion has been shown.
Therefore, the district court’s order denying Loiselle’s I.C.R. 35 motion is affirmed.




                                                 2